Citation Nr: 0907683	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  06-07 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.

3. Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1151, due to VA treatment provided on November 19, 
2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969 
and from February 1971 to January 1973.  He died in February 
2004.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Des Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claims.

The appellant testified before the undersigned in May 2008, 
who was designated by the Chairman to conduct the hearings 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002 & Supp. 2008) 
and who participated in this decision.  A transcript of that 
proceeding has been associated with the claims file.

The Board notes that the appellant submitted additional 
medical evidence in May 2008 and specifically waived agency 
of original jurisdiction consideration.  See 
38 C.F.R. § 20.1304 (2008).


In October 2008, the Board requested an opinion from a 
Veterans Health Administration (VHA) medical expert.  A VHA 
opinion was received in January 2009 and incorporated into 
the record.  The appellant and her representative were 
provided a copy of the VHA opinion and provided a period of 
60-days to respond. The appellant responded that same month 
that she had no further argument or evidence to submit, and 
that the Board should proceed with the adjudication of her 
claim.


FINDINGS OF FACT

1.  The Veteran died in February 2004 and the Certificate of 
Death lists the immediate cause of death as respiratory 
failure.  A significant condition contributing to death but 
not resulting in the underlying cause was systemic sepsis due 
to a dead bowel.

2.  Respiratory failure was not shown during service or 
within a year following discharge from service.

3.  A service-connected disability did not cause or 
contribute to the cause of the Veteran's death.

4.  The Veteran was not a former prisoner of war; he was not 
continuously rated totally disabled for a period of not less 
than five years from the date of his discharge from active 
duty; a total disability rating was not in effect for 10 
years immediately prior to the date of his death; there has 
been no allegation of clear and unmistakable error in any 
prior decision; nor has the appellant identified any other 
basis for granting this claim.


5.  The Veteran's death was not proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, and was an event reasonably foreseeable.


CONCLUSIONS OF LAW

1.  A disability of service origin did not cause or 
contribute substantially or materially to cause the Veteran's 
death, directly or presumptively.  38 U.S.C.A. 
§§ 1310, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2008).

2.  The criteria for entitlement to DIC pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.22 (2008).

3.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 
1151, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.312, 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The appellant must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The Court held that in the context of a claim for DIC 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or death; (2) an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).

Prior to initial adjudication of the appellant's claims, 
letters dated in April 2004 and July 2007 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  
The Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claims at issue.  See 73 Fed. 
Reg. 23, 353-23, 356 (April 30, 2008).  Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claims.  Despite this change in the regulation, the April 
2004 and July 2007 notice letters informed the appellant that 
it was ultimately her responsibility to give VA any evidence 
pertaining to the claims and to provide any relevant evidence 
in her possession.  See Pelegrini II, at 120-21.  

While the April 2004 and July 2007 letters did not 
specifically discuss the conditions for which the Veteran was 
service-connected, the Board notes that the appellant 
identified the Veteran's service-connected disabilities at 
her hearing before the undersigned in May 2008.  The 
appellant also discussed her belief that the Veteran's 
various service connected disabilities, particularly post-
traumatic stress disorder (PTSD) and hepatitis, may have 
caused or contributed to his death.  The Board finds that the 
appellant had actual knowledge of the Veteran's service-
connected disabilities.  Any error on the first element of 
Hupp notice is harmless.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
An opinion was obtained in June 2007 to address the question 
as to whether the Veteran's cause of death can be directly 
attributed to service, to his service connected disabilities 
or to medical treatment provided by VA.  Further, as 
discussed above, the Board obtained a VHA opinion in January 
2009 for the purpose of obtaining a more definite opinion as 
to the relationship, if any, between the cause of the 
Veteran's death and the medical treatment he received from VA 
in November 2003.  An additional opinion is not needed on the 
claims because, at a minimum, there is no persuasive and 
competent evidence that the Veteran's cause of death may be 
associated with the Veteran's military service, service 
connected disabilities or to medical treatment provided by 
VA.  This is discussed in more detail below.



As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection for the Cause of the Veteran's Death

The appellant seeks service connection for cause of the 
Veteran's death.  She essentially contends that the Veteran's 
service-connected disabilities substantially contributed to 
cause the Veteran's death.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  See 
38 C.F.R. § 3.312(a) (2008).  A service-connected disability 
is the principal cause of death when that disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  See 38 C.F.R. § 3.312(b) (2008).  A contributory 
cause of death must be causally connected to the death and 
must have contributed substantially or materially to death, 
combined to cause death, or aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1) (2008).  
For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2008).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in service.  See 38 U.S.C.A. § 1110 (West 
2002).  Service connection for the cause of a veteran's death 
requires a showing that either the fatal disorder or disease 
was incurred in, or aggravated by, an incident or event in 
service or, with certain chronic diseases, to include 
malignant tumors, was manifest to a compensable degree within 
one year of service discharge.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

The death certificate shows the Veteran died in February 
2004.  The immediate cause of death was respiratory failure.  
Another significant condition contributing to death, but not 
resulting in the underlying cause, was systemic sepsis due to 
a dead bowel.  In this regard, the Board notes that the June 
2007 VA opinion and January 2009 VHA opinion both link the 
Veteran's dead bowel to the incurrence of small bowel 
obstruction (small bowel ischemia).  This condition was 
alternately described/diagnosed as mesenteric circulation 
obstruction.

During his lifetime, the Veteran was granted service 
connection for infectious hepatitis, hemorrhoids, post-
traumatic stress disorder (PTSD), prostate cancer and 
erectile dysfunction.

The medical evidence shows that there is no relationship 
between the Veteran's service-connected disabilities and his 
death.  None of the medical evidence of record shows any 
relationship between the Veteran's cause of death and his 
service-connected disabilities.  

Recognition is given to a finding in the January 2009 VHA 
opinion that the Veteran may have had scarring of the 
gallbladder secondary to cirrhosis of the liver, which would 
have been due to hepatitis.  The VHA opinion also suggested 
that the rupture of the gallbladder may have been enhanced by 
the scarring.  In other words, there is some evidence 
suggesting that the Veteran's hepatitis and related cirrhosis 
may have played a part in the problems he experienced with 
his gallbladder.  Such a finding would not be sufficient to 
establish service connection for the cause of the Veteran's 
death, however.


As will be discussed in greater detail below, the prevailing 
medical evidence establishes that the small bowel obstruction 
and/or mesenteric circulation obstruction that eventually led 
to the Veteran's death was unrelated to the gallbladder and 
his related gallbladder surgery.  The June 2006 VA opinion 
specifically described the mesenteric circulation obstruction 
as "an acute event."  Similarly, the VHA opinion indicated 
that the Veteran had an "overwhelming set of risk factors 
for acute thrombosis/embolism."  The VHA examiner also 
stated that the Veteran's gallbladder surgery was 
"unrelated" to his subsequent development of bowel ischemia 
and death.  Thus, even if a disability of the gallbladder was 
shown to be related to the Veteran's hepatitis, which the 
Board is not willing to concede, the Board finds there is 
simply no relationship between the Veteran's gallbladder 
problem and the small bowel obstruction and/or mesenteric 
circulation obstruction that resulted in his demise.

The medical evidence also shows no relationship between the 
death-causing respiratory failure and service.  The service 
treatment records are negative for any chronic respiratory 
difficulties and there is no diagnosis of a respiratory 
disability within one year of discharge from service.  Thus, 
respiratory failure may not be presumed to be related to 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2008).  With no 
medical evidence of a relationship between service and the 
cause of death, service connection also is not warranted on a 
direct basis.  See 38 C.F.R. § 3.303 (2008).

Although the appellant asserts that the Veteran's cause of 
death is related to his service and/or service-connected 
disabilities, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the appellant's lay assertions have 
been considered, they do not outweigh the medical evidence of 
record, which shows that there is no relation between the 
Veteran's cause of death and his service or service-connected 
disabilities.

The preponderance of the evidence is against the service 
connection claim for cause of the Veteran's death; there is 
no doubt to be resolved; and service connection is not 
warranted.  See Gilbert, supra.

III.  DIC Pursuant to 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC in the 
same manner as if the veteran's death were service-connected 
where it is shown that the veteran's death was not the result 
of willful misconduct, and the veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  See 38 U.S.C.A. § 1318(b) (West 
2002); 
38 C.F.R. § 3.22(a) (2008).

In order for DIC benefits to be awarded to the appellant 
under the provisions of 
38 U.S.C.A. § 1318, it must be established that the veteran 
received or was entitled to receive compensation for a 
service-connected disability at the rate of 100 percent for a 
period of 10 years immediately preceding his death.  See 
Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

It is undisputed that the Veteran was not continuously rated 
totally disabled for a period of not less than five years 
from the date of his discharge from active duty, which was in 
1973.  There is also no credible evidence that the Veteran 
was held as a prisoner-of-war (POW).  The Board notes that 
the appellant testified that the Veteran had told her that he 
had been "captured for 9 days."  See Travel Board hearing 
transcript, p.6.  However, the appellant also acknowledged 
that efforts taken to verify the Veteran's POW status had 
been unsuccessful.  Indeed, she even remarked that she had 
never been sure if the Veteran had actually been held as a 
POW or whether the story of being captured was a part of his 
delusional process.  Thus, given the fact that service 
personnel records are completely silent to any indication of 
the Veteran being held as a POW, the Board finds there is no 
credible evidence to support a finding that the Veteran was a 
former POW who died after September 30, 1999.  Thus, those 
elements of 38 U.S.C.A. § 1318 are not applicable.

The evidence of record at the time of the Veteran's death 
shows that service connection was in effect for infectious 
hepatitis, evaluated as 0 percent disabling effective July 
19, 1969; hemorrhoids, evaluated as 0 percent disabling 
effective July 19, 1969; prostate cancer, evaluated as 20 
percent disabling effective June 13, 2001; erectile 
dysfunction, evaluated as 0 percent disabling effective June 
13, 2001; and PTSD, evaluated as 70 percent disabling 
effective August 11, 1997 and 100 percent disabling effective 
July 18, 2000.  Thus, effective July 18, 2000, the Veteran 
had a 100 percent rating.  Prior to that date, his combined 
evaluation had been less than 100 percent.  In other words, 
the Veteran was not in receipt of a total disability rating 
for a period of ten years immediately preceding his death as 
required under 38 U.S.C.A. § 1318(b).

Therefore, the appellant is not eligible for DIC benefits 
under 38 U.S.C.A. 
§ 1318(b) on the grounds that the Veteran had not been in 
receipt of, or actually established entitlement to, a total 
rating for ten years prior to his death.  See 
38 C.F.R. § 3.22 (2008).  The effective date for the 
assignment of the 100 percent disability rating for PTSD is 
the date on which the Veteran met the schedular requirements 
for a total disability rating based on the date he filed his 
claim for an increased rating for PTSD.  There is no earlier 
claim for increase or for entitlement to a total disability 
rating, nor is there earlier evidence that the Veteran was 
unemployable due solely to his service-connected disorders 
prior to this date.  Moreover, there has been no allegation 
of clear and unmistakable error in any prior decision, nor 
has the appellant identified any other basis for granting 
this claim.  In essence, the facts of this case are not in 
dispute and the law is dispositive.  Accordingly, the claim 
will be denied because of the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

IV.  DIC Pursuant to 38 U.S.C.A. § 1151

The appellant alleges that the Veteran's death was caused by 
negligence at the VA Medical Center (VAMC) during the 
Veteran's November 2003 laparoscopic cholecystectomy.  
Specifically, the appellant claims that during the November 
2003 surgery to remove the Veteran's gallbladder (at which 
time the gallbladder ruptured), "something was nicked", 
ultimately causing the Veteran's death.

The appellant filed a claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in March 2004.  Because the 
claim was filed after October 1, 1997, the version of 38 
U.S.C.A. § 1151 in effect prior to October 1, 1997 (requiring 
only that additional disability be "the result of" VA 
hospital care, medical or surgical treatment, or examination) 
is not applicable.  The version of 38 U.S.C.A. § 1151 that 
became effective October 1, 1997 is the applicable statute in 
this case.  The new law requires that the claimed additional 
disability be "caused by" VA hospital care, medical or 
surgical treatment, or examination, and further adds a 
"proximate cause" requirement that the additional 
disability be caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability be an 
event which was not reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.  The Board notes that 
the RO had an opportunity to consider the above provisions 
that were codified at 38 C.F.R. § 3.361 in an October 2007 
rating action.  There is no prejudice in the Board also 
considering the new regulation.
In pertinent part, 38 C.F.R. § 3.361 provides as follows:

Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  See 
38 C.F.R. § 3.361(b) (2008).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  See 
38 C.F.R. § 3.361(c)(1) (2008).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  See 38 C.F.R. § 3.361(c)(2) (2008).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  See 38 C.F.R. § 3.361(d)(1) (2008).

Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2008).

The Veteran was admitted to the VA Medical Center (VAMC) on 
November 17, 2003 with unrelenting right upper quadrant 
abdominal pain.  A hepato-iminodiacetic acid scan was 
performed, which showed dyskenthesis of the gallbladder.  The 
Veteran consented to a laparoscopic cholecystectomy on 
November 19, 2003.  During the surgery, three clips were 
placed on the cystic duct, which was then transected.  The 
cystic artery was then identified and two clips were placed 
proximally.  The Bovie cutter was then used to remove the 
gallbladder from the gallbladder bed.  During this process, a 
posterior branch of cystic artery was "encountered" by 
arteriotomy with the Bovie cutter.  A clip was placed on this 
small vessel posterior to the gallbladder.  During the 
removal of the gallbladder, the wall ruptured, spilling bile 
into the peritoneal cavity.  The bile and blood from the 
arteriotomy were then removed using suction and irrigation.  
There were no apparent complications recognized during the 
course of the operation.  See VAMC operative report, November 
19, 2003.
In January 2004, the Veteran was seen at the VAMC for 
evaluation of an acute abdomen.  On evaluation, the Veteran 
was found to have a notably distended abdomen with 
significant peritoneal signs.  The Veteran was advised that 
he may sustain resection of segments of bowel if there was to 
be found ischemic tissue.  He was further advised of the 
possibility of returning to the Intensive Care Unit (ICU) 
with possible re-operative interventions required.  Knowing 
all of the above, the Veteran consented to an exploratory 
laparotomy with possible bowel resection.  During the 
procedure, a significant amount of turbid foul-smelling 
material was found to drain from the abdominal cavity.  The 
Veteran's small bowel was eviscerated, and at that juncture a 
significant finding of ischemic bowel was noted.  The entire 
small bowel was evaluated and a great percentage of the small 
intestine was found to be ischemic with no evidence of 
possible recovery.  The segments of bowel that demonstrated 
the most evidence of ischemia without any chance of 
reversibility were resected.  Following resection of the 
ischemic bowel, a total of 200 cm of small intestine remained 
and the entire large intestine was saved.  See VAMC operative 
report, January 12, 2004.  

With the consent of his family, the Veteran was returned to 
the operating room the following day for additional surgical 
management.  The Veteran's mid segment of retained small 
bowel was found to be ischemic at multiple segments without 
any evidence of possible reversibility.  As such, it was 
deemed best to resect the mid-lying segment of the small 
intestine.  The Veteran was then returned to the ICU in 
stable condition.  See VAMC operative report, January 13, 
2004.

Given the friability of the abdominal tissue, with the 
consent of his family, the Veteran was returned to the 
operating room on January 17, 2004.  Upon entering the 
abdominal cavity there was no evidence of biliary drainage; 
however, following elevation of the omentum, there was noted 
to be a significant amount of greenish fluid.  There was an 
area of anastomosis with moderate breakdown.  Given the 
significant thickness and friability of the Veteran's tissue, 
it was deemed irreparable at that juncture.  The Veteran 
tolerated the procedure without any difficulties.  See VAMC 
operative report, January 17, 2004.  On January 23 and 
January 30, 2004, the Veteran was taken back to the operating 
room for repeat abdominal washouts secondary to foul-smelling 
drainage from within his Jackson-Pratt drain.  The appellant 
was advised of the procedures and consented for surgical 
management.  See VAMC operative reports, January 23, 2004 and 
January 30, 2004.

Over the weekends of January 30, 2004 and February 1, 2004, 
the Veteran was counseled regarding his prognosis, having the 
diagnosis of small bowel syndrome, as well as diffuse 
abdominal sepsis and respiratory failure.  At that time, the 
Veteran elected to withdraw medical support, including his 
intravenous (IV) nutrition, antibiotics and IV heparin.  On 
February 2, 2004, the Veteran was extubated for his comfort 
and subsequently in the evening of February [redacted], 2004, the 
veteran had respiratory failure and expired.  At that time, 
the Veteran's family refused an autopsy.  See VAMC discharge 
summary, January 7, 2004 to February [redacted], 2004.

In June 2007, a VA medical opinion was provided regarding the 
appellant's allegations.  The examiner thoroughly reviewed 
the Veteran's VA treatment records.  It was noted that the 
Veteran had a history of prostate cancer and coronary artery 
disease.  He also had hepatitis C, a renal artery stent and 
an angioplasty of a coronary vessel in 1990.  During the 
November 19, 2003 cholecystectomy, there was not a 
"nicking" of an intestine.  Following the procedure, the 
Veteran was released from the hospital the next day.  The 
Veteran was seen in the VA Primary Care Clinic on December 8, 
2003 and had no complaints referable to the abdomen.  The 
dictation from the January 8, 2004 record was also reviewed.  
At that time, mesenteric circulation obstruction was being 
dealt with and there was no evidence of perforation of the 
bowel.

The VA examiner noted that mesenteric vascular disease may be 
venous or arterial, according to the Sabiston Textbook of 
Surgery, p. 2022.  The Veteran had no complaints of abdominal 
angina before this acute process, suggesting that it was an 
acute event at the time of the January admission with 
obstruction of the mesenteric circulation.  The absence of 
pulsations by palpation or by Doppler would be consistent 
with an acute arterial occlusion.  The VA examiner noted that 
this could have been an acute thrombosis superimposed on a 
previous atheroma or it could have been an embolism to the 
superior mesenteric artery.  The most common risk factors 
appeared to be the coexistent coronary artery disease and/or 
an atheroma in the arterial supply to the gut.  A rare cause 
is a recent operation on an abdominal organ.  However, the 
Veteran's abdominal operation was performed six weeks prior 
to his admission in January 2004.  The VA examiner also noted 
that the overall mortality from mesenteric arterial 
obstruction is 76 percent, citing Vasa 2006, vol. 35, p. 106 
- 11.

The VA examiner opined that the mesenteric ischemia was not 
caused by or the result of the Veteran's gallbladder surgery 
when the gallbladder wall ruptured.  The mesenteric ischemia 
would be an acute event and, even three weeks after the time 
of surgery when the Veteran came from a follow-up visit, no 
significant complaints of abdominal pain were mentioned.  
Even on January 5, 2004 when the Veteran came to the Surgical 
Clinic and there was some irritation due to tape about the 
umbilical wound, the Veteran was not felt to have anything 
acute going on in the abdomen at that time.  The VA examiner 
further concluded that he could not find carelessness, errors 
in judgment, lack of proper skill, or negligence from the 
records with respect to the medical care provided on either 
admission to the VAMC.  See VA medical opinion report, June 
13, 2007.

In October 2008, the Board requested a VHA opinion to further 
explore the appellant's allegations.  The physician who 
provided the VHA opinion, R.S., M.D., noted the Veteran's co-
morbidities as coronary artery disease, hepatitis B and C 
with clinical signs of cirrhosis, pancreatic cancer, 
claudication, obesity, multipharmacy, nephrolithiasis, 100 
pack per year smoker (1/2 pack per day), chronic obstructive 
pulmonary disease and PTSD.  Dr. S. noted that the Veteran's 
hospitalization, operation and subsequent discharge for his 
visit from November 17, 2003 to November 20, 2003 were 
systematically examined.  It was Dr. S.'s opinion that all 
aspects of the hospitalized care delivered met the "standard 
of practice" criteria.  He provided the following specific 
comments:

1.	The resuscitation and subsequent 
diagnostic work-up was very timely and 
efficiently done.

2.	The counseling for expected surgical 
outcome for laparoscopic cholecystectomy 
was accurate and well documented.

3.	The procedure in the operating room was 
straightforward.  Exceptionally well 
documented was the incredible variability 
of the biliary duct and vascular structures 
in that area.  When dissecting through scar 
and inflammatory tissue (invariably laid 
down in cases of chronic cholecystectomy), 
"encountering" an aberrant blood vessel 
is standard and commonly done because these 
vessels are buried in the scar and cannot 
be seen until they are opened by the 
electric current.  Standard control of 
bleeding was practiced in this case by 
applying a clip.

4.	Hepatitis/Cirrhosis - patients are 
particularly prone to abherrent blood 
vessel formation because of the scarring of 
the liver.

5.	The rupture of the gallbladder wall is 
also a very standard happening - 
particularly in a patient with 
dyskenethsis (failure to empty) since the 
organ is almost always enlarged and full 
of bile.  Even more so, with the Veteran, 
the scarring of the gallbladder to the 
liver would have been enhanced greatly by 
his hepatitis and cirrhosis.  Evacuation 
of blood and bile by washing/suction is an 
integral part of the procedure.

6.	The use of an Endo bag to remove the 
gallbladder was a further protective step 
that isolated any bile spill to the area of 
apparition, allowing irritation/suctioning 
under direct revision.

7.	The operative note laid out the retraction 
of all elements from the area of the 
cholecystectomy.  This is standard and 
would have removed the risk of an 
electrocautery burn with subsequent leak.  
Should there have been such an incident, 
it would have been recorded in the 
operative note and the Veteran would have 
been treated conservatively with prolonged 
observation in the hospital, or the 
Veteran would have been opened on the 
table and the area over sewn.

Dr. S. also noted the following considerations in the 
Veteran's case:

1.	The Veteran was seen in the Endocrine 
Clinic on November 3, 2003.  It was noted 
that he had a five day history of nausea, 
bilious vomiting, right upper quadrant 
pain and loose stools.  He was to have 
been referred to the emergency room, but 
no record of this visit was found.

2.	The Veteran however, was seen in the 
Primary Care Clinic on December 8, 2003, 
where all of his vital signs and all of 
his lab results were within normal limits.

3.	Surgical Clinic follow-up on January 2, 
2004 showed umbilical redness/swelling but 
no infection/cellulitis.  The Veteran had 
tape burns on the skin but other than 
these two findings, he was considered well 
enough to be discharged.

4.	It is almost inconceivable to promulgate a 
connection between the Veteran's 
cholecystectomy, his subsequent post 
operative recovery and his small bowel 
ischemia.  There was no history of 
intestinal angina, which would be 
indicative of a chronic superior 
mesenteric artery occlusion and the 
Veteran certainly had an overwhelming set 
of risk factors for acute 
thrombosis/embolisms; which would have 
been separate and distinct from his prior 
operation.

In summary, Dr. S. concluded that in his surgical opinion, 
the Veteran's cholecystectomy, with subsequent recovery, was 
within Standard of Performance/Care and that the Veteran's 
subsequent development of bowel ischemia and death was 
unrelated to the operative and peri-operative care.  See VHA 
medical opinion, January 6, 2009.

Based on the foregoing opinions the Board finds that the 
appellant's claim for DIC benefits under the provisions of 
38 U.S.C.A. § 1151 fails on two points.  First, as discussed 
by Dr. S., the care provided to the Veteran by VA following 
his November 19, 2003 surgery was within Standard 
Performance/Care.  He provided great detail and explanation 
as to why the surgery in question did not involve 
carelessness, negligence, lack of proper skill, and error in 
judgment on the part of VA.  


However, of even greater import, is the fact that neither Dr. 
S., nor the June 2006 VA opinion identified any additional 
disability that resulted from the laparoscopic 
cholecystectomy and subsequent gallbladder removal.  Both 
examiners noted that the Veteran was released shortly after 
the cholecsyectomy with no sequelae from the surgery.  Both 
examiners also described the Veteran's development of small 
bowel ischemia and/or mesenteric circulation obstruction to 
be an acute event that was unrelated to the cholecystectomy.  
Alternately stated, there is no competent evidence that the 
VA treatment provided on November 19, 2003, resulted in 
"additional disability" to the Veteran.  Without evidence 
of additional disability, the claim for compensation under 
38 U.S.C.A. § 1151 must by its very nature fail.  The 
question as to whether any additional disability was 
reasonably foreseeable is therefore rendered moot.

The only evidence to the contrary is the appellant's opinion 
that the November 2003 surgery resulted in additional 
disability, and that the Veteran's death was due to improper 
hospital care prior to his death.  Although the appellant is 
competent to testify as to her experiences and what comes to 
her through her senses, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu, supra.  As such, her opinion as to medical 
causation is of limited probative value.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Accordingly, the competent medical evidence of record 
indicates that the Veteran's death was not due to 
carelessness, negligence, lack of proper skill, and error in 
judgment on the part of VA nor to an event not reasonably 
foreseeable, and the claim fails on this basis.  As such, the 
preponderance of the evidence is against the claim of 
entitlement to DIC pursuant to 38 U.S.C.A. § 1151; there is 
no doubt to be resolved; and entitlement to DIC is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2008).

ORDER


Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1318 is denied.

Entitlement to dependency and indemnity compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 is denied.




____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


